Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. Applicant has amended independent claim 2 with the subject matter, “the first surface of the flat substrate is in direct contact with a metal portion,” and argues that the cited embodiment Takahashi in Fig. 3 shows the metal portion (10, Fig. 3) having an intervening gap and dielectric substrate between the first surface of the flat substrate and the metal portion. However, Takahashi also teaches an embodiment in Fig. 1-2 indicating that the metal portion (4, Fig. 1) may also be positioned in direct contact with the first surface of the flat substrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6-7, 9 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US 5,903,239).
As to claim 2, Takahashi teaches a radio IC device (Fig. 1) comprising:
a flat substrate (1a, 3a, Fig. 3) including a first surface (top of 3a, Fig. 3) and a second surface (bottom of 1a, Fig. 3) opposite to the first surface;

first and second flat electrodes (7, 8a, Fig. 3, respectively) disposed directly on the first surface of the flat substrate (3a, Fig. 1) and separated from each other, and connected to the first and second input/output electrodes (6b, 6a, Fig. 3) of the radio IC (54, Fig. 3), respectively; wherein
a metal portion functions as a radiation plate (“microstrip patch antenna,” Fig. 1); and
one of the first and second flat electrodes (7, Fig. 3) includes a portion that is sandwiched between the first surface of the flat substrate (3a, Fig. 3) and the metal portion (10, Fig. 3), and the other one of the first and second flat electrodes (8a, Fig. 3) includes a portion that is exposed.
The embodiment of Fig. 3 does not explicitly teach the first surface of the flat substrate (top surface of dielectric 3a, Fig. 1) is in direct contact with a metal portion (4, Fig. 1).
However, Takahashi does teach in the embodiment of Fig. 1 the first surface of the flat substrate (upper layer of dielectric 3a, Fig. 1) is in direct contact with the metal portion (4, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Fig. 3 such that the first surface of the flat substrate is in direct contact with the metal portion, as taught in Fig. 1. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the cost and/or the height of the antenna device. 
As to claim 6, Takahashi teaches the metal portion (10, Fig. 3) is disposed close to the first flat electrode (7, Fig. 3), and the second flat electrode (8a, Fig. 3) is away from the metal portion.
As to claim 7, Takahashi teaches the metal portion (10, Fig. 3) overlaps the first flat electrode (7, Fig. 3).
As to claim 9, the embodiment of Takahashi (Fig. 3) does not explicitly teach the one of the first and second flat electrodes is electromagnetically coupled to the metal portion.
However, Takahashi teaches, “Instead of the through hole, a coupling microstrip line on the dielectric film of the first chip connected to the circuit portion is electromagnetically coupled to the antenna,” (col. 1, lines 54-58).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the direct electrical coupling as taught by Takahashi (Fig. 3) by coupling one of the first and second flat electrodes electromagnetically to the metal portion, as indicated by Takahashi. One of ordinary skill in the art would have been motivated to make the modification in order make the device easier to manufacture by reducing the number of electrical connections. In addition, electromagnetic coupling also provides additional capacitance in the feed structure, which may improve the impedance matching.
As to claim 12, Takahashi teaches at least one of the first and second flat electrodes includes a planar portion (7, Fig. 3); and the planar portion (7, Fig 3) is electrically connected to the metal portion (10, Fig. 3, connected through through-hole 11, Fig. 3).
As to claim 13, Takahashi teaches the metal portion (10, Fig. 3 or 4, Fig. 1) is another member from the substrate (3a, 1a, Fig. 3).
As to claim 14, Takahashi teaches the metal portion is at least one of a metal case and a metal component (10, Fig. 3).
As to claim 15, Takahashi teaches the first flat electrode (7, Fig. 3) has a large area portion (7, Fig. 3) and is coupled to the metal portion (10, Fig. 3) via the large area portion (i.e. where the through-hole 11 and bump 6c contact the microstrip 7, Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US 5,903,329) in view of Hayama et al. (US 2007/0200782 A1).
As to claim 3, Takahashi does not explicitly teach the first and second flat electrodes are configured in a meandering arrangement.
Hayama teaches the first and second flat electrodes (11, Fig. 1B) are configured in a meandering arrangement.
It would have been obvious to one of ordinary skill in the art to modify the first and second electrodes of Takahashi as a meandering arrangement, as taught by Hayama. One of ordinary skill in the art would have been motivated to make the modification in order to provide impedance matching between the radio IC and the antenna.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US 5,903,329) in view of Kakimoto (US 6,181,278 B1).
As to claim 8, Takahashi does not explicitly teach the first flat electrode is electrically connected to a ground electrode.
Kakimoto teaches the first flat electrode (5, Fig. 2) is electrically connected to a ground electrode (4, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Takahashi by connecting the first flat electrode to ground, as taught by Kakimoto. One of ordinary skill in the art would have been motivated to make the modification in order to provide more stable operation at high frequencies (col. 3, lines 9-36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845